PER CURIAM.
We affirm defendant’s conviction and apply the preponderance of the evidence standard of proof for evaluating the voluntariness of the defendant’s confession.
The preponderance of the evidence standard has been generally applied in Florida cases where the voluntariness of a defendant’s confession is at issue. See McDole v. State, 283 So.2d 553 (Fla.1973). We apply it here where the defendant is alleged to have a limited understanding of English. We agree with the state’s assertion that although its burden in proving voluntariness is a heavy one in such circumstances, the standard of proof does not change from a preponderance of the evidence standard to a clear and convincing one. See DeCo-ningh v. State, 433 So.2d 501, 503 (Fla. 1983); Rodriguez v. State, 287 So.2d 395, 396-97 (Fla. 3d DCA 1973).
GLICKSTEIN, WALDEN and STONE, JJ., concur.